

Exhibit 10.04


CAROLINA GROUP
2002 STOCK OPTION PLAN
(Amended and Restated as of November 15, 2005)


Section 1.
General



1.1  Purpose.  The Carolina Group 2002 Stock Option Plan (the “Plan”) has been
established by Loews Corporation (the “Company”) to (i) attract and retain
persons eligible to participate in the Plan, (ii) motivate Participants, by
means of appropriate incentives, to achieve long-term goals of the Carolina
Group, and reward Participants for achievement of those goals, and (iii) provide
incentive compensation opportunities that are competitive with those of other
similar companies, and thereby promote the financial interest of Lorillard, Inc.
and its subsidiaries and any companies attributed to the Carolina Group in the
future.


1.2  Operation and Administration.  The operation and administration of the Plan
shall be subject to the provisions of Section 4 (relating to operation and
administration). Capitalized terms in the Plan shall be defined as set forth in
the Plan (including the definition provisions of Section 7 of the Plan).


Section 2.
Options



2.1  Option Grant.  The Committee may grant Options in accordance with this
Section 2.


2.2  Definitions.  The grant of an “Option” permits the Participant to purchase
shares of Stock at an Exercise Price established by the Committee. Any Option
granted under the Plan may be either an incentive stock option (an “ISO”) or a
non-qualified option (an “NQO”), as determined in the discretion of the
Committee. An “ISO” is an Option that is intended to be an “incentive stock
option” described in section 422(b) of the Code and does in fact satisfy the
requirements of that section. An “NQO” is an Option that is not intended to be
an “incentive stock option” as that term is described in section 422(b) of the
Code, or that fails to satisfy the requirements of that section.


2.3  Exercise Price.  The “Exercise Price” of each Option granted under this
Section 2 shall be established by the Committee or shall be determined by a
method established by the Committee at the time the Option is granted; except
that the Exercise Price shall not be less than 100% of the Fair Market Value of
a share of Stock on the date of grant (or, if greater, the par value of a share
of Stock). In no event may any Option granted under this Plan be amended, other
than pursuant to Section 4.2(e), to decrease the Exercise Price thereof, be
cancelled in conjunction with the grant of any new Option with a lower Exercise
Price, or otherwise be subject to any action that would be treated, for
accounting purposes, as a “repricing” of such Option, unless such amendment,
cancellation, or action is approved by the Company’s shareholders.


2.4  Vesting and Exercise.  An Option shall be exercisable in accordance with
such terms and conditions and during such periods as may be established by the
Committee.

 




--------------------------------------------------------------------------------





(a)
Unless otherwise provided by the Committee at the time of grant or thereafter,
each Option shall vest and become exercisable in four equal annual installments
beginning on the first anniversary of the date of grant, and shall thereafter
remain exercisable during the Option Term.
   
(b)
Unless otherwise provided by the Committee at the time of grant or thereafter,
the Option Term of each Option shall end on the earliest of (1) the date on
which such Option has been exercised in full, (2) the date on which the
Participant experiences a Termination for Cause or a voluntary Termination, (3)
the one-year anniversary of the date on which the Participant experiences a
Termination due to death or Disability, (4) the three-year anniversary of the
date on which the Participant experiences a Termination due to such person’s
Retirement, and (5) the 90th day after the Participant experiences a Termination
for any other reason; provided, that in no event may the Option Term exceed ten
(10) years from the date of grant of the Option. Except as otherwise determined
by the Committee at the time of grant or thereafter, upon the occurrence of a
Termination of a Participant for any reason, the Option Term of all outstanding
Options held by the Participant that are unvested as of the date of such
Termination shall thereupon end and such unvested Options shall be forfeited
immediately; provided, however, that the Committee may, in its sole discretion,
accelerate the vesting of any Option and/or extend the exercise period of any
Option (but not beyond the ten-year anniversary of the grant date).
   
(c)
An Option may be exercised and the underlying shares purchased in accordance
with this Section 2 at any time after the Option with respect to those shares
vests and before the expiration of the Option Term. To exercise an Option, the
Participant shall give written notice to the Company stating the number of
shares with respect to which the Option is being exercised.
   
(d)
The full Exercise Price for shares of Stock purchased upon the exercise of any
Option shall be paid at the time of such exercise (except that, in the case of
an exercise arrangement approved by the Committee and described in the last
sentence of this paragraph (d), payment may be made as soon as practicable after
the exercise). The Exercise Price shall be payable by check, or such other
instrument as the Committee may accept. The Committee may permit a Participant
to elect to pay the Exercise Price upon the exercise of an Option by irrevocably
authorizing a third party to sell shares of Stock (or a sufficient portion of
the shares) acquired upon exercise of the Option and remit to the Company a
sufficient portion of the sale proceeds to pay the entire Exercise Price and any
tax withholding resulting from such exercise. In the case of any ISO such
permission must be provided for at the time of grant and set forth in an Award
Certificate. In addition, if approved by the Committee, payment, in full or in
part, may also be made in the form of unrestricted Mature Shares, based on the
Fair Market Value of the Mature Shares on the date the Option is exercised;
provided, however, that, in the case of an ISO the right to make a payment in
such Mature Shares may be authorized only at the time the Option is granted.



 

 



2

--------------------------------------------------------------------------------



Section 3.
Stock Appreciation Rights



3.1  Types and Nature of Stock Appreciation Rights.  A “Stock Appreciation
Right” is the right to receive an amount equal in value to the excess, if any,
on the date of exercise, of the Fair Market Value of a share of Stock over the
Exercise Price of the Stock Appreciation Right. Stock Appreciation Rights may be
“Tandem SARs,” which are granted in conjunction with an Option, or
“Free-Standing SARs,” which are not granted in conjunction with an Option. Upon
the exercise of a Stock Appreciation Right, the Participant shall be entitled to
receive an amount equal to the product of (i) the excess of the Fair Market
Value of one share of Stock over the Exercise Price of the applicable Stock
Appreciation Right, multiplied by (ii) the number of shares of Stock in respect
of which the Stock Appreciation Right has been exercised. Such amount shall be
paid in cash, Stock, or a combination thereof (with the amount of such cash
being determined based upon the Fair Market Value of the Stock on the date of
exercise). As determined by the Committee, the applicable Award Certificate
shall specify whether such payment is to be made in cash or Stock or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the Stock Appreciation Right.


3.2  Tandem SARs.  A Tandem SAR may be granted on the grant date of the related
Option or, in the case of a related NQO, at any time after the grant date
thereof while the related NQO remains outstanding. A Tandem SAR shall be
exercisable only at such time or times and to the extent that the related Option
is exercisable in accordance with the provisions of Section 2, and shall at all
times have the same Exercise Price as the related Option. A Tandem SAR shall
terminate or be forfeited upon the exercise or forfeiture of the related Option,
and the related Option shall terminate or be forfeited upon the exercise or
forfeiture of the Tandem SAR.


3.3  Exercise Price.  The “Exercise Price” per share of Stock subject to a
Free-Standing SAR shall be determined by the Committee and set forth in the
applicable Award Certificate, and shall not be less than 100% of the Fair Market
Value of a share of Stock on the applicable grant date. In no event may any
Free-Standing SAR granted under this Plan be amended, other than pursuant to
Section 4.2 (e), to decrease the Exercise Price thereof, be cancelled in
conjunction with the grant of any new Option or Free-Standing SAR with a lower
Exercise Price, or otherwise be subject to any action that would be treated, for
accounting purposes, as a “repricing” of such Free-Standing SAR, unless such
amendment, cancellation, or action is approved by the Company’s shareholders.


3.4  Term.  Unless otherwise provided by the Committee at the time of grant or
thereafter, the Term of each Free-Standing SAR shall end on the earliest of (1)
the date on which such Free-Standing SAR has been exercised in full, (2) the
date on which the Participant experiences a Termination for Cause or a voluntary
Termination, (3) the one-year anniversary of the date on which the Participant
experiences a Termination due to death or Disability, (4) the three-year
anniversary of the date on which the Participant experiences a Termination due
to such person’s Retirement, and (5) the 90th day after the Participant
experiences a Termination for any other reason; provided, that in no event may
the Term exceed ten (10) years from the date of grant of the Free-Standing SAR.
Except as otherwise determined by the Committee at the time of grant, upon the
occurrence of a Termination of a Participant for any reason, the Term of all
outstanding Free-Standing SARs held by the Participant that are unvested as of
the date of such Termination shall thereupon end and such unvested Free-Standing
SARs shall be forfeited immediately provided, however, that the Committee may,
in its sole discretion, accelerate the vesting of any Stock Appreciation Right
and/or extend the exercise period of any Stock Appreciation Right (but not
beyond the ten-year anniversary of the grant date).


3.5  Vesting and Exercise.  Except as otherwise provided herein, Free-Standing
SARs shall vest and be exercisable at such time or times and subject to such
terms and conditions as

 



3

--------------------------------------------------------------------------------



shall be determined by the Committee and set forth in the applicable Award
Certificate.


Section 4.
Operation And Administration



4.1  Effective Date.  The Plan shall be effective as of January 31, 2002 (the
“Effective Date”). The Plan shall be unlimited in duration and, in the event of
Plan termination, shall remain in effect as long as any Options or Stock
Appreciation Rights under it are outstanding.


4.2  Shares Subject to Plan.  The shares of Stock for which Options and Stock
Appreciation Rights may be granted under the Plan shall be subject to the
following:


(a)
The shares of Stock with respect to which Options and Stock Appreciation Rights
may be granted under the Plan shall be shares currently authorized but unissued
or currently held or subsequently acquired by the Company as treasury shares,
including shares purchased in the open market or in private transactions.
   
(b)
Subject to the following provisions of this subsection 4.2, the maximum number
of shares of Stock that may be delivered to Participants and their beneficiaries
under the Plan shall be 1,500,000 shares of Stock.
   
(c)
To the extent any shares of Stock covered by an Option are not delivered to a
Participant or beneficiary because the Option is forfeited or canceled, such
shares shall not be deemed to have been delivered for purposes of determining
the maximum number of shares of Stock available for delivery under the Plan.
   
(d)
Subject to paragraph 4.2(e), the maximum number of shares that may be covered by
Options, and/or Stock Appreciation Rights granted to any one individual during
any one calendar year period shall be 200,000 shares.
   
(e)
In the event of a corporate transaction involving the Stock and/or the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization, reorganization, merger, consolidation,
split-up, spin-off, combination or exchange of shares), the Committee may make
adjustments to preserve the benefits or potential benefits of the Plan and
outstanding Options and/or Stock Appreciation Rights. Action by the Committee
may include: (i) adjustment of the number and kind of shares which may be
delivered under the Plan; (ii) adjustment of the number and kind of shares
referred to in Sections 4.2 (b) and (d); (iii) adjustment of the number and kind
of shares subject to outstanding Options and Stock Appreciation Rights; (iv)
adjustment of the Exercise Price of outstanding Options and Stock Appreciation
Rights; (v) settlement in cash or Stock in an amount equal to the excess of the
value of the Stock subject to such Option and Stock Appreciation Rights over the
aggregate Exercise Price (as determined by the Committee) of such Options and
Stock Appreciation Rights; and (vi) any other adjustments that the Committee
determines to be equitable.




 



4

--------------------------------------------------------------------------------





4.3  General Restrictions.  Delivery of shares of Stock or other amounts under
the Plan shall be subject to the following:


(a)
Notwithstanding any other provision of the Plan, the Company shall have no
liability to deliver any shares of Stock under the Plan or make any other
distribution of benefits under the Plan unless such delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933 and Code Section 409(A)), and the
applicable requirements of any securities exchange or similar entity.
   
(b)
To the extent that the Plan provides for issuance of stock certificates to
reflect the issuance of shares of Stock, the issuance may be effected on a
non-certificated basis, to the extent not prohibited by applicable law or the
applicable rules of any stock exchange.



4.4  Tax Withholding.  All distributions under the Plan are subject to
withholding of all applicable taxes, and the delivery of any shares or other
benefits under the Plan shall be conditioned on satisfaction of the applicable
withholding obligations. The Committee, in its discretion, and subject to such
requirements as the Committee may impose prior to the occurrence of such
withholding, may permit such withholding obligations to be satisfied through
cash payment by the Participant, through the surrender of shares of Stock which
the Participant already owns, or through the surrender of shares of Stock to
which the Participant is otherwise entitled under the Plan; provided that
surrender of shares may be used only to satisfy the minimum withholding required
by law.


4.5  Grant and Use of Options and Stock Appreciation Rights.  In the discretion
of the Committee, more than one Option and/or Stock Appreciation Right may be
granted to a Participant. Options and Stock Appreciation Rights may be granted
as alternatives to or replacements of Options and Stock Appreciation Rights
granted or outstanding under the Plan. Subject to the overall limitation on the
number of shares of Stock that may be delivered under the Plan, the Committee
may use available shares of Stock as the form of payment for compensation,
grants or rights earned or due under any other compensation plans or
arrangements of Lorillard, Inc. or its subsidiaries or any company attributed to
the Carolina Group in the future, including the plans and arrangements of such
entities assumed in business combinations. Notwithstanding the foregoing, the
assumption by the Company of options in connection with the acquisition of a
business or other entity and the conversion of such options into options to
acquire Stock shall not be treated as a new grant of Options under the Plan
unless specifically so provided by the Committee.


4.6  Settlement of Options and Stock Appreciation Rights.  The Committee may
from time to time establish procedures pursuant to which a Participant may elect
to defer, until a time or times later than the exercise of an Option or Stock
Appreciation Right, receipt of all or a portion of the shares of Stock subject
to such Option or Stock Appreciation Right and/or to receive cash at such later
time or times in lieu of such deferred shares, all on such terms and conditions
as the Committee shall determine. If any such deferrals are permitted, then a
Participant who elects such deferral shall not have any rights as a stockholder
with respect to such deferred shares unless and until shares are actually
delivered to the Participant with respect thereto, except to the extent
otherwise determined by the Committee.

 



5

--------------------------------------------------------------------------------





4.7  Code Section 409A.


(a)
It is the intention of the Company that no grant of Options or Stock
Appreciation Rights shall be “deferred compensation” subject to Code Section
409A, unless and to the extent that the Committee specifically determines
otherwise as provided below, and the Plan and the terms and conditions of all
grants of Options and Stock Appreciation Rights shall be interpreted
accordingly.
   
(b)
The terms and conditions governing any grants of Options and Stock Appreciation
Rights that the Committee determines will be subject to Code Section 409A,
including any rules for elective or mandatory deferral of the delivery of cash
pursuant thereto, shall be set forth in writing, and shall comply in all
respects with Code Section 409A.



4.8  Other Plans.  Amounts payable under this Plan shall not be taken into
account as compensation for purposes of any other employee benefit plan or
program of the Company or any of its Subsidiaries, except to the extent
otherwise provided by such plans or programs, or by an agreement between the
affected Participant and the Company or Lorillard, Inc. or its subsidiaries or
any company attributed to the Carolina Group in the future.


4.9  Heirs and Successors.  The terms of the Plan shall be binding upon, and
inure to the benefit of, the Company and its successors and assigns, and upon
any person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.


4.10  Transferability.  Options and Stock Appreciation Rights granted under the
Plan are not transferable except (i) as designated by the Participant by will or
by the laws of descent and distribution or (ii) in the case of a Free-Standing
SAR or NQO and any associated Tandem SAR, as otherwise expressly permitted by
the Committee including, if so permitted, pursuant to a transfer to such
Participant’s immediate family, whether directly or indirectly or by means of a
trust or partnership or otherwise. If any rights exercisable by a Participant or
benefits deliverable to a Participant under any Award Certificate under the Plan
have not been exercised or delivered, respectively, at the time of the
Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be delivered to the Designated Beneficiary,
in accordance with the provisions of the applicable terms of the Award
Certificate and the Plan. The “Designated Beneficiary” shall be the beneficiary
or beneficiaries designated by the Participant to receive benefits under the
group term life insurance plan of Lorillard, Inc. or any of its subsidiaries or
any company attributed to the Carolina Group in the future or such other person
or persons as the Participant may designate by notice to the Company. If a
deceased Participant fails to have designated a beneficiary, or if the
Designated Beneficiary does not survive the Participant, any rights that would
have been exercisable by the Participant and any benefits distributable to the
Participant shall be exercised by or distributed to the legal representative of
the estate of the Participant. If a deceased Participant designates a
beneficiary and the Designated Beneficiary survives the Participant but dies
before the Designated Beneficiary’s exercise of all rights under the Award
Certificate or before the complete distribution of benefits to the Designated
Beneficiary under the Award Certificate, then any rights that would have been
exercisable by the Designated Beneficiary shall be exercised by the legal
representative of the estate of the Designated Beneficiary, and any benefits
distributable to

 



6

--------------------------------------------------------------------------------



the Designated Beneficiary shall be distributed to the legal representative of
the estate of the Designated Beneficiary. All Options and Stock Appreciation
Rights shall be exercisable, subject to the terms of this Plan, only by the
Participant or any person to whom such Option or Stock Appreciation Right is
transferred pursuant to this paragraph, it being understood that the term
Participant shall include such transferee for purposes of the exercise
provisions contained herein.


4.11  Notices.  Any written notices provided for in the Plan or under any Award
Certificate shall be in writing and shall be deemed sufficiently given if either
hand delivered or if sent by confirmed fax or overnight courier, or by postage
paid first class mail. Notice and communications shall be effective when
actually received by the addressee. Notices shall be directed, if to the
Participant, at the Participant’s address indicated in the Award Certificate, or
if to the Company, at the Company’s principal executive office to the attention
of the Company’s Secretary.


4.12  Action by Company.  Any action required or permitted to be taken by the
Company shall be by resolution of the Board, or by action of one or more members
of the Board (including a committee of the Board) who are duly authorized to act
for the Board, or by a duly authorized officer of the Company.


4.13  Limitation of Implied Rights.


(a)
Neither a Participant nor any other person shall, by reason of participation in
the Plan, acquire any right in or title to any assets, funds or property of the
Company whatsoever, including, without limitation, any specific funds, assets,
or other property which the Company, in its sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the amounts, if any, payable under the Plan, unsecured by
any assets of the Company, and nothing contained in the Plan shall constitute a
guarantee that the assets of the Company shall be sufficient to pay any benefits
to any person.
   
(b)
The Plan does not constitute a contract of employment, and selection as a
Participant will not give any Participant the right to be retained in the employ
of, or as a director or consultant to, the Company or any Subsidiary, nor any
right or claim to any benefit under the Plan, unless such right or claim has
specifically accrued under the terms of the Plan.



4.14  Gender and Number.  Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and the
plural shall include the singular.


4.15  Laws Applicable to Construction.  The interpretation, performance and
enforcement of this Plan and all Option Certificates shall be governed by the
laws of the State of Delaware without reference to principles of conflict of
laws, as applied to contracts executed in and performed wholly within the State
of Delaware.


4.16  Evidence.  Evidence required of anyone under the Plan may be by
certificate, affidavit, document or other information which the person acting on
it considers pertinent and reliable, and signed, made or presented by the proper
party or parties.

 



7

--------------------------------------------------------------------------------





Section 5.
Committee



5.1  Administration.  The authority to control and manage the operation and
administration of the Plan shall be vested in the Compensation Committee of the
Board or such other committee of the Board as the Board may from time to time
designate (the “Committee”) in accordance with this Section 4. In addition, the
Board may exercise any power given to the Committee under the Plan.


5.2  Powers of Committee.  The Committee’s administration of the Plan shall be
subject to the following:


(a)
Subject to the provisions of the Plan, the Committee will have the authority and
discretion to select from among the Eligible Grantees those persons who shall
receive Options and/or Stock Appreciation Rights, to determine the grant date
of, the number of shares subject to and the Exercise Price of those Options and
Stock Appreciation Rights, to establish all other terms and conditions of such
Options and Stock Appreciation Rights, and (subject to the restrictions imposed
by Section 6) to cancel or suspend Options and Stock Appreciation Rights.
   
(b)
The Committee will have the authority and discretion to interpret the Plan, to
establish, amend, and rescind any rules and regulations relating to the Plan,
and to make all other determinations that may be necessary or advisable for the
administration of the Plan.
   
(c)
Any interpretation of the Plan by the Committee and any decision made by it
under the Plan is final and binding on all persons.
   
(d)
In controlling and managing the operation and administration of the Plan, the
Committee shall take action in a manner that conforms to the charter and by-laws
of the Company, and applicable state corporate law.



5.3  Delegation by Committee.  Except to the extent prohibited by applicable law
or the applicable rules of a stock exchange, the Committee may allocate all or
any portion of its responsibilities and powers to any one or more of its members
and may delegate all or any part of its responsibilities and powers to any
person or persons selected by it. Any such allocation or delegation may be
revoked by the Committee at any time.


5.4  Information to be Furnished to Committee.  The Company and Subsidiaries
shall furnish the Committee with such data and information as it determines may
be required for it to discharge its duties. The records of the Company and
Subsidiaries as to an employee’s or Participant’s employment, engagement,
Termination, leave of absence, reemployment and compensation shall be conclusive
on all persons unless determined to be incorrect. Participants and other persons
eligible for benefits under the Plan must furnish the Committee such evidence,
data or information as the Committee considers desirable to carry out the terms
of the Plan.


Section 6.
Amendment And Termination



The Board may, at any time, amend or terminate the Plan; provided that no
amendment or termination may, in the absence of written consent to the change by
the affected Participant

 



8

--------------------------------------------------------------------------------



(or, if the Participant is not then living, the affected beneficiary), adversely
affect the rights of any Participant or beneficiary under any Option or Stock
Appreciation Right granted under the Plan prior to the date such amendment is
adopted by the Board; and further provided that adjustments pursuant to
paragraph 4.2(e) shall not be subject to the foregoing limitations of this
Section 6.


Section 7.
Defined Terms




 
As used in this Plan, the following definitions shall apply:
   
(a)
Award Certificate. The term “Award Certificate” shall mean a written certificate
setting forth the terms and conditions of an Option or Stock Appreciation Right,
in such form as the Committee may from time to time prescribe.
   
(b)
Board. The term “Board” means the Board of Directors of the Company.
   
(c)
Carolina Group. The term “Carolina Group” shall have the meaning set forth in
the Company’s Restated Certificate of Incorporation, as amended from time to
time.
   
(d)
Cause. The term “Cause” shall have the meaning set forth in the employment or
engagement agreement between a Participant and Lorillard, Inc. or its
subsidiaries or any company attributed to the Carolina Group in the future, if
such an agreement exists and contains a definition of Cause; otherwise Cause
shall mean (1) conviction of the Participant for committing a felony under
Federal law or the law of the state in which such action occurred, (2)
dishonesty in the course of fulfilling a Participant’s employment, engagement or
directorial duties, (3) willful and deliberate failure on the part of a
Participant to perform the Participant’s employment, engagement or directorial
duties in any material respect or (4) such other events as shall be determined
in good faith by the Committee. The Committee shall, unless otherwise provided
in the Award Certificate or an employment agreement with the Participant, have
the sole discretion to determine whether Cause exists, and its determination
shall be final.
   
(e)
Code. The term “Code” means the Internal Revenue Code of 1986, as amended, the
Treasury Regulations thereunder and other relevant interpretive guidance issued
by the Internal Revenue Service or the Treasury Department. Reference to any
specific section of the Code shall be deemed to include such regulations and
guidance, as well as any successor provision of the Code.
   
(f)
Committee. The term “Committee” shall have the meaning set forth in Section 5.1.
   
(g)
Company. The term “Company” shall have the meaning set forth in Section 1.1.
   
(h)
Designated Beneficiary. The term “Designated Beneficiary” shall have the meaning
set forth in Section 4.10.






 



9

--------------------------------------------------------------------------------





(i)
Disability. The term “Disability” shall mean, unless otherwise provided by the
Committee, (1) “Disability” as defined in any individual Award Certificate to
which the Participant is a party, or (2) if there is no such Award Certificate
or it does not define “Disability,” permanent and total disability as determined
under the long-term disability plan of Lorillard, Inc. or any of its
subsidiaries or any company attributed to the Carolina Group in the future
applicable to the Participant.
   
(j)
Effective Date. The term “Effective Date” shall have the meaning set forth in
Section 4.1.
   
(k)
Eligible Grantee. The term “Eligible Grantee” shall mean any individual who is
employed on a full-time or part-time basis by, or who serves as a consultant to,
Lorillard, Inc. or any of its subsidiaries or any company attributed to the
Carolina Group in the future and any non-employee director of Lorillard, Inc. or
any of its subsidiaries or any company attributed to the Carolina Group in the
future. An Option or Stock Appreciation Right may be granted to an individual in
connection with such individual’s hiring or engagement prior to the date the
individual first performs services for Lorillard, Inc. or any of its
subsidiaries or any company attributed to the Carolina Group in the future;
provided that the individual will be an Eligible Grantee upon his hiring or
engagement; and further provided that such Options and/or Stock Appreciation
Rights shall not become vested prior to the date the individual first performs
such services.
   
(l)
Exercise Price. The term “Exercise Price” shall have the meaning set forth in
Section 2.3 and 3.3 as applicable.
   
(m)
Fair Market Value. The “Fair Market Value” of a share of Stock shall be, as of
any given date, the mean between the highest and lowest reported sales prices
during normal trading hours on the immediately preceding date (or, if there are
no reported sales on such immediately preceding date, on the last date prior to
such date on which there were sales) of the Stock on the New York Stock Exchange
Composite Tape or, if not listed on such exchange, on any other national
securities exchange on which the Stock is listed or on NASDAQ. If there is no
regular public trading market for such Stock, the Fair Market Value of the Stock
shall be determined by the Committee in good faith.
   
(n)
Free-Standing SAR. The term “Free-Standing SAR” shall have the meaning set forth
in Section 3.1.
   
(o)
ISO. The term “ISO” shall have the meaning set forth in Section 2.2.
   
(p)
Mature Shares. The term “Mature Shares” shall mean shares of Stock that have
been owned by the Participant in question for at least six months.
   
(q)
NQO. The term “NQO” shall have the meaning set forth in Section 2.2.
   
(r)
Option. The term “Option” shall have the meaning set forth in Section 2.2.


 



10

--------------------------------------------------------------------------------





(s)
Plan. The term “Plan” shall have the meaning set forth in Section 1.1.
   
(t)
Retirement. The term “Retirement” shall mean retirement from active employment
with Lorillard, Inc. or its subsidiaries or any company attributed to the
Carolina Group in the future pursuant to any retirement plan or program of
Lorillard, Inc. or its subsidiaries or any company attributed to the Carolina
Group in the future in which the Participant participates. A Termination by a
consultant or non-employee director shall in no event be considered a
Retirement.
   
(u)
Stock. The term “Stock” shall mean shares of Carolina Group stock, par value,
$0.01 per share, of the Company.
   
(v)
Stock Appreciation Right. The term “Stock Appreciation Right “ shall have the
meaning set forth in Section 3.1.
   
(w)
Subsidiary. The term “Subsidiary” means any business or entity in which at any
relevant time the Company holds at least a 50% equity (voting or non-voting)
interest.
   
(x)
Tandem SAR. The term “Tandem SAR” shall have the meaning set forth in Section
3.1.
   
(y)
Term. The term “Term” shall mean the period beginning on the date of grant of an
Option or Stock Appreciation Right and ending on the date the Option or Stock
Appreciation Right expires pursuant to the Plan and the relevant Award
Certificate.
   
(z)
Termination. A Participant shall be considered to have experienced a Termination
if he or she ceases, for any reason, to be an employee, consultant or
non-employee director of Lorillard, Inc. or any of its subsidiaries or any
company attributed to the Carolina Group in the future, including, without
limitation, as a result of the fact that the entity by which he or she is
employed or engaged or of which he or she is a director has ceased to be
affiliated with Lorillard, Inc. or its subsidiaries or any company attributed to
the Carolina Group in the future.




 



11

--------------------------------------------------------------------------------




